Exhibit 10.23

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of July 19, 2011, by and among AMERICAN CRYSTAL SUGAR
COMPANY, a cooperative corporation formed under the laws of the State of
Minnesota (the “Borrower”), the several banks and other financial institutions
from time to time party to the Credit Agreement referred to below (the
“Lenders”), and COBANK, ACB, a federally chartered banking organization
(“CoBank”), in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of July 30, 2009 (as
amended by a First Amendment to Amended and Restated Credit Agreement dated as
of July 30, 2010 and a Second Amendment to Amended and Restated Credit Agreement
dated as of November 4, 2010, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

The Borrower has requested that the Administrative Agent and the Lenders make
certain amendments to the Credit Agreement, and the Administrative Agent and the
Lenders are willing to grant the Borrower’s requests on the terms and subject to
the conditions set forth herein.

 

ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings given them in
the Credit Agreement.

 

Section 2.               Amendments to the Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)           Amendment to Section 1.1 of the Credit Agreement (Definitions). 
Section 1.1 of the Credit Agreement is hereby amended by adding or amending and
restating, as the case may be, each of the following definitions:

 

“Accordion Increase” has the meaning specified in Section 2.16(b).

 

“Aggregate Revolving Credit Facility Commitment Amount” means $350,000,000,
constituting the sum of the Revolving Credit Facility Commitments of all
Lenders, subject to adjustment in accordance with Section 2.16.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Letter of Credit Commitment Amount” means $60,849,200,
constituting the sum of the Revolving Letter of Credit Commitments of all
Lenders, subject to adjustment in accordance with Section 2.16.

 

“Aggregate Term Commitment Amount” means $21,293,401.98, constituting the sum of
the Term Commitments of all Lenders, subject to adjustment in accordance with
Section 2.16.

 

“Base Rate” means, for any day, an annual rate equal to (a) the applicable
Margin, plus (b) the higher of (i) the Prime Rate, or (ii) one hundred basis
points plus the rate obtained by dividing the applicable Floating LIBO Rate then
in effect by a percentage equal to 1.00 minus the applicable percentage
(expressed as a decimal) prescribed by the Board of Governors of the Federal
Reserve System (or any successor thereto) for determining the maximum reserve
requirements applicable to eurodollar fundings (currently referred to as
“Eurocurrency Liabilities” in Regulation D) or any other maximum reserve
requirements applicable to a member bank of the Federal Reserve System with
respect to such eurodollar fundings.

 

“Clean Up Period Loans” means, as of the date of determination, (a) the
aggregate principal amount of all outstanding Revolving Credit Facility
Advances, (b) the aggregate principal amount of all outstanding Commodity Credit
Corporation Loans, and (c) the aggregate principal amount of all outstanding
commercial paper issued by any Obligor.

 

“Facility Increase Notice” has the meaning specified in Section 2.16(b).

 

“Fee Letter” means, collectively, the separate agreement dated as of the Closing
Date, the separate agreement dated as of June 30, 2010, the separate agreement
dated as of October 14, 2010, the separate agreement dated as of May 24, 2011
and the separate agreement dated as of the date of any Facility Increase Notice,
each between the Borrower and the Administrative Agent and each setting forth
certain fees to be paid by the Borrower to the Administrative Agent for the
Administrative Agent’s own account or for the account of the Lenders, as more
fully set forth therein.

 

“Letter of Credit Sublimit” means (a) $50,000,000 in respect of the Revolving
Credit Facility, (b) the Aggregate Term Revolving Commitment Amount in respect
of the Term Revolving Facility, and (c) the Aggregate Revolving Letter of Credit
Commitment Amount in respect of the Revolving Letter of Credit Facility; as the
context requires.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
July 19, 2015; (b) with respect to the Term Facility, December 31, 2015;
(c) with respect to the Term Revolving Facility, July 30, 2015; (d) with respect
to the Revolving Letter of Credit Facility, July 19, 2016; and (e) with respect
to each

 

2

--------------------------------------------------------------------------------


 

Accordion Increase applicable to a Facility, the expiration date of such
Accordion Increase, as set forth in a Facility Increase Notice.

 

“Maximum Aggregate Increase Amount” has the meaning specified in
Section 2.16(b).

 

“Revolving Credit Facility Commitment” means, with respect to each Lender,
(a) the amount so designated opposite such Lender’s name on Exhibit A, plus or
minus any such amount assumed or assigned pursuant to any Assignment and
Assumption or otherwise adjusted pursuant to Section 2.16; or (b) as the context
may require, the obligation of such Lender to make Revolving Credit Facility
Advances under Section 2.1(a) and participate in Letters of Credit in accordance
with Section 2.9(c).

 

“Revolving Letter of Credit Commitment” means, with respect to each Lender,
(a) the amount so designated opposite such Lender’s name on Exhibit A, plus or
minus any such amount assumed or assigned pursuant to any Assignment and
Assumption or otherwise adjusted pursuant to Section 2.16; or (b) as the context
may require, the obligation of such Lender to make Revolving Letter of Credit
Advances under Section 2.1(d) and participate in Letters of Credit in accordance
with Section 2.9(c).

 

“Term Commitment” means, with respect to each Lender, (a) the amount so
designated opposite such Lender’s name on Exhibit A, plus or minus any such
amount assumed or assigned pursuant to any Assignment and Assumption or
otherwise adjusted pursuant to Section 2.16; or (b) as the context may require,
the obligation of such Lender to make Term Advances under Section 2.1(b).

 

“Term Revolving Commitment” means, with respect to each Lender, (a) the amount
so designated opposite such Lender’s name on Exhibit A, plus or minus any such
amount assumed or assigned pursuant to any Assignment and Assumption or
otherwise adjusted pursuant to Section 2.16; or (b) as the context may require,
the obligation of such Lender to make Term Revolving Advances under
Section 2.1(c).

 

(b)           Additional Amendment to Section 1.1 of the Credit Agreement
(Definitions).  Section 1.1 of the Credit Agreement is further amended by
deleting therefrom the definitions of “Borrowing Base”, “Borrowing Base
Certificate”, “Eligible Accounts”, “Eligible Net Inventory” and “Increased
Facility Amount”.

 

(c)           Amendment to Section 2.1(a) of the Credit Agreement (Revolving
Credit Facility).  Section 2.1(a) of the Credit Agreement is hereby amended by
deleting therefrom the phrase “(i) the Aggregate Short-Term Loan Amount shall at
no time exceed the Borrowing Base; and (ii)”.

 

3

--------------------------------------------------------------------------------


 

(d)           Amendment to Section 2.9 of the Credit Agreement (Commitment to
Issue Letters of Credit).  Section 2.9 of the Credit Agreement is hereby amended
by amending and restating the second sentence of subsection (a) thereof to read
as follows:

 

No Letter of Credit shall be issued by the Letter of Credit Issuer if, after
giving effect to the issuance of such Letter of Credit, (i) the Letter of Credit
Exposure in respect of any Letter of Credit Facility would exceed the Letter of
Credit Sublimit for such Facility, or (ii) with respect to a Letter of Credit
issued under the Term Revolving Facility, the Term Revolving Facility
Outstanding Amount would exceed the Aggregate Term Revolving Commitment Amount.

 

(e)           Amendment to Section 2.11 of the Credit Agreement (Obligation to
Repay Advances; Representations).  Section 2.11 of the Credit Agreement is
hereby amended by amending and restating the second sentence thereof to read as
follows:

 

Any request for a Credit Extension, whether written, telephonic, telecopy or
otherwise, shall be deemed to be a representation by the Borrower that the
statements set forth in Section 3.2 are correct as of the time of the request.

 

(f)            Amendment to Section 2.12(g) of the Credit Agreement (Mandatory
Prepayments from Other Sources).  Section 2.12(g) of the Credit Agreement is
hereby amended by deleting the period at the end of subsection (ii) thereof and
substituting “; and” therefor, and adding a new subsection (iii) to read as
follows:

 

(iii)          Debt obligations incurred by any Obligor after July 19, 2011
(other than Debt incurred hereunder, intercompany indebtedness between any two
or more Obligors, and Debt permitted by Section 6.2 hereof).

 

(g)           Amendment to Section 2.12(i) of the Credit Agreement (Mandatory
Prepayments as a Result of Excess Borrowing).  Section 2.12(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(i)            Mandatory Prepayment as a Result of Borrowing in Excess of
Commitment Amount.  If any Facility Outstanding Amount with respect to a
Facility shall on any date exceed the Commitment Amount then in effect with
respect to such Facility, the Borrower shall immediately prepay Advances under
such Facility in an amount equal to such excess, without notice or demand by the
Administrative Agent or any Lender.  All amounts received from the Borrower
shall be applied to payment of Advances outstanding from Lenders that are in
excess of the respective Commitments of such Lenders, on a pro rata basis.

 

(h)           Amendment to Section 2.16(b) of the Credit Agreement (Optional
Increases of Commitment Amount).  Section 2.16(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

(b)           Optional Increases of Commitment Amount.

 

(i)            Request to Increase.  From and after July 19, 2011, and provided
no Event of Default has occurred and is continuing, the Borrower may from time
to time request an increase in the Commitment Amount for any Facility in
accordance with this Section 2.16(b).  The aggregate principal amount of all
increases to all Commitment Amounts made pursuant to this Section 2.16(b) shall
not exceed $100,000,000 (the “Maximum Aggregate Increase Amount”), subject to
reinstatement as provided in subsection (vi) below, and each requested increase
(each, an “Accordion Increase”) shall not be less than $10,000,000.  Upon
receipt of a request for an Accordion Increase from the Borrower, the
Administrative Agent, in its sole discretion, may offer one or more Lenders the
opportunity (but not the obligation), in such amounts as the Administrative
Agent shall determine, to participate in the Accordion Increase by increasing
such Lender’s Commitment with respect to the applicable Facility.  The
Administrative Agent shall have no obligation to offer any Lender an opportunity
to participate in any such Accordion Increase and nothing herein shall prohibit
the Administrative Agent from retaining for its own account, as a Lender, all or
substantially all of such Accordion Increase.  Each Lender that fails to respond
to such a notice in writing within the period of time provided therein shall be
deemed to have elected not to participate in such Accordion Increase.

 

(ii)           Allocation of Unsubscribed Amounts.  If the existing Lenders do
not elect to increase their Commitments with respect to the applicable Facility
in an amount sufficient to fully subscribe the requested Accordion Increase, the
Administrative Agent, in its discretion, may place such unsubscribed amount with
one or more other financial institutions that qualify as Eligible Lenders.

 

(iii)          Facility Increase Notice.  If the Administrative Agent obtains
one or more subscriptions to participate in a requested Accordion Increase, the
Administrative Agent shall provide written notice to the Borrower and each
Lender with respect to the applicable Facility in substantially the form of
Exhibit P (each, a “Facility Increase Notice”) setting forth (A) the amount of
the approved Accordion Increase and, after giving effect thereto, the Commitment
Amount with respect to such Facility, (B) the effective date and Maturity Date
of the approved Accordion Increase, and (C) for each Lender with respect to such
Facility, its respective Commitment and Percentage of the Commitment Amount with
respect to such Facility after giving effect to the Accordion Increase.  In
addition, any such Facility Increase Notice delivered to the Borrower shall be
accompanied by a Fee Letter setting forth all fees payable in connection with
obtaining subscriptions for, and implementation of, the Accordion Increase.

 

(iv)          Implementation of an Accordion Increase.  On the effective date of
an Accordion Increase:

 

(A)          The Borrower shall (1) execute and deliver a replacement Note for
any Lender that may require one, (2) provide to the Administrative Agent such
evidence of appropriate corporate authorization with respect to the Accordion
Increase as the Administrative Agent shall

 

5

--------------------------------------------------------------------------------


 

require and (3) pay to the Administrative Agent such fees as may be described in
any Fee Letter attached thereto, to be retained by the Administrative Agent or
distributed to other Lenders subscribing to the Accordion Increase, as provided
therein, all of which shall be conditions to effectiveness of the Accordion
Increase; and

 

(B)           The Administrative Agent shall record in the Register the adjusted
Commitment and Percentage of each Lender with respect to the applicable
Facility, after giving effect to the Accordion Increase, and the Borrower, in
coordination with the Administrative Agent, shall repay outstanding Advances of
certain Lenders and obtain additional Advances from other Lenders, in each case
to the extent necessary so that all Lenders participate in outstanding Advances
under the applicable Facility ratably, on the basis of their respective
Commitments with respect to such Facility, after giving effect to the increase
in the Commitment Amount effected by implementation of the Accordion Increase;
and

 

(C)           The Administrative Agent shall confirm, in writing, that the
approved Accordion Increase has become effective and that the Commitment Amount
has been increased by the amount thereof.

 

(v)           Expiration of an Accordion Increase.  On the Maturity Date
applicable to an Accordion Increase:

 

(A)          The Administrative Agent shall provide written notice to each
Lender setting forth (1) the Commitment Amount then in effect with respect to
the applicable Facility, after giving effect to termination of such Accordion
Increase and (2) such Lender’s respective Commitment and Percentage of the
Commitment Amount with respect to such Facility, after giving effect to
expiration of such Accordion Increase; and

 

(B)           The Administrative Agent shall record in the Register the adjusted
Commitment and Percentage of each Lender with respect to the applicable
Facility, after giving effect to the expired Accordion Increase, and the
Borrower, in coordination with the Administrative Agent, shall repay outstanding
Advances of certain Lenders and obtain additional Advances from other Lenders,
in each case to the extent necessary so that all Lenders participate in the
outstanding Advances under the applicable Facility ratably, on the basis of
their respective Commitments with respect to such Facility, after giving effect
to the decrease in the Commitment Amount effected by expiration of the Accordion
Increase; provided, however, that if the Borrower has not repaid such
outstanding Advances in accordance with this Section, any Lender that has not
participated in the expired Accordion Increase shall in no event be required to
make an Advance in excess of its Commitment or its Percentage of the Commitment
Amount with respect to the applicable Facility; and

 

6

--------------------------------------------------------------------------------


 

(C)           Notwithstanding anything in this Agreement to the contrary,
payment of Advances under the applicable Facility made by the Borrower in
connection with expiration of an Accordion Increase shall be applied first to
Advances made by Lenders which are in excess of such Lender’s Commitments with
respect to such Facility and, second to then outstanding Advances of all Lenders
with respect to such Facility, in each case on a pro rata basis after giving
effect to the expired Accordion Increase.

 

(vi)          Reinstatement of Maximum Aggregate Increase Amount.  Provided no
Event of Default has occurred and is continuing, upon expiration of an Accordion
Increase and reduction of the applicable Commitment by the amount thereof, as
contemplated above, the amount of such expired Accordion Increase shall be
reinstated to the aggregate Accordion Increases available under subsection
2.16(b)(i) above and shall no longer constitute a reduction of the Maximum
Aggregate Increase Amount thereunder.

 

(i)            Addition of new Section 2.25 to the Credit Agreement (Clean-Up
Period).  Article II of the Credit Agreement is hereby amended by adding a new
Section 2.25 to the end thereof to read as follows:

 

Section 2.25           Clean Up Period.  At least once during each Fiscal Year
of the Borrower, the Borrower shall repay all Clean Up Period Loans and cause
the outstanding principal balance of all Clean Up Period Loans to remain at $0
for thirty consecutive calendar days during such Fiscal Year.

 

(j)            Amendment to Section 5.1 of the Credit Agreement (Reporting
Requirements).  Section 5.1 of the Credit Agreement is hereby amended by
amending and restating subsection (c) thereof to read as follows:

 

(c)           [Reserved.]

 

(k)           Amendment to Section 9.2 of the Credit Agreement (Amendments,
Requested Waivers, Etc.).  Section 9.2 of the Credit Agreement is hereby amended
by amending and restating subsections (a) and (e) thereof to read as follows:

 

(a)           change the amount of any Commitment (except in accordance with
Sections 2.16 and 9.3(b));

 

(e)           [reserved];

 

(l)            Amendments to Exhibits.  The Credit Agreement is hereby amended
by  (i) deleting Exhibit B to the Credit Agreement, (ii) deleting Exhibits A, C
and O to the Credit Agreement and replacing them in their entirety with Exhibits
A, C and O to this Amendment, respectively, and (iii) adding a new Exhibit P to
the Credit Agreement in the form of Exhibit P to this Amendment.

 

7

--------------------------------------------------------------------------------


 

(m)          Amendments to Schedules.  The Credit Agreement is hereby amended by
deleting the Schedules to the Credit Agreement and replacing them in their
entirety with the Schedules to this Amendment.

 

Section 3.               References.  All references in the Credit Agreement to
“this Agreement” shall be deemed to refer to the Credit Agreement as amended
hereby, and any and all references in any other Loan Document to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

Section 4.               No Other Changes.  Except as expressly set forth
herein, all terms of the Credit Agreement and each of the other Loan Documents
remain in full force and effect.

 

Section 5.               Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform its obligations
under this Amendment, the Credit Agreement as amended hereby and the other Loan
Documents to which the Borrower is a party.  This Amendment and the Loan
Documents to which the Borrower is a party have been duly and validly executed
and delivered to the Administrative Agent by the Borrower, and this Amendment,
the Credit Agreement as amended hereby and the other Loan Documents to which the
Borrower is a party constitute the Borrower’s legal, valid and binding
obligations, enforceable in accordance with their terms.

 

(b)           The execution, delivery and performance by the Borrower of this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which the Borrower is a party have been duly authorized by all necessary
corporate or other action and do not and will not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate the Borrower’s
Organizational Documents or any provision of any law, rule, regulation or order
presently in effect having applicability to the Borrower, or (iii) result in a
breach of, or constitute a default under, any indenture or agreement to which
the Borrower is a party or by which the Borrower or its properties may be bound
or affected.

 

(c)           All of the representations and warranties contained in Article IV
of the Credit Agreement as amended hereby and in the other Loan Documents are
correct on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.

 

(d)           No event has occurred and is continuing, or would result from the
execution and delivery of this Amendment or the other documents contemplated
hereunder to which the Borrower is a party, which constitutes a Default or an
Event of Default.

 

8

--------------------------------------------------------------------------------


 

Section 6.               Effectiveness.  This Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this
Amendment (or such later date as the Administrative Agent may agree in writing),
each of the following, each in form and substance acceptable to the
Administrative Agent in its sole discretion:

 

(a)           this Amendment, duly executed by the Borrower;

 

(b)           an Acknowledgment and Agreement of Guarantor, duly executed by the
Guarantor;

 

(c)           an amended and restated Note to the extent requested by any
Lender, duly executed by the Borrower in favor of such Lender;

 

(d)           a certificate of the secretary or other appropriate officer of the
Borrower certifying (i) that the execution, delivery and performance of this
Amendment and the other documents contemplated hereunder to which the Borrower
is a party have been duly approved by all necessary action of the Governing
Board of the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) that the Organizational Documents of
the Borrower, which were certified and delivered to the Administrative Agent
pursuant to the most recent certificate of secretary or assistant secretary
given by the Borrower to the Lenders, continue in full force and effect and have
not been amended or otherwise modified except as set forth in the certificate to
be delivered as of the date hereof; and (iii) that the officers and agents of
the Borrower who have been certified to the Administrative Agent, pursuant to
the certificate of secretary or assistant secretary given by the Borrower to the
Administrative Agent, as being authorized to sign and to act on behalf of the
Borrower continue to be so authorized or setting forth the sample signatures of
each of the officers and agents of the Borrower authorized to execute and
deliver this Amendment and all other documents, agreements and certificates on
behalf of the Borrower;

 

(e)           a signed copy of an opinion of counsel for each Obligor addressed
to the Administrative Agent, on behalf of the Lenders, with respect to the
matters contemplated by this Amendment and all other documents, agreements and
certificates contemplated hereunder;

 

(f)            evidence of all insurance required by the terms of the Security
Documents, including but not limited to flood insurance if the real estate
described in any Mortgage is located within the 100-year flood plain, together
with certificates and loss payable endorsements showing the Administrative
Agent, for the benefit of the Lender Parties, as mortgagee, additional insured
and lender loss payee thereunder;

 

(g)           the absence of any Material Adverse Effect, financial or
otherwise, affecting the Borrower or the Consolidated Group since August 31,
2010; and

 

(h)           payment of all fees and expenses due and payable pursuant to the
Fee Letter dated as of May 24, 2011, and Section 9 hereof.

 

9

--------------------------------------------------------------------------------


 

Section 7.               No Waiver.  The execution of this Amendment and any
documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default or any other breach,
default or event of default under any Loan Document or other document held by
the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of
this Amendment.

 

Section 8.               Release of Administrative Agent and Lenders.  The
Borrower, by its signature to this Amendment, hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
other Lender Parties, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
Directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower has had, now has or has made claim
to have against any such Person for or by reason of any act, omission, matter,
cause or thing whatsoever occurring or arising prior to the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

 

Section 9.               Costs and Expenses.  The Borrower hereby reaffirms its
agreement under Section 9.6 of the Credit Agreement to pay or reimburse the
Administrative Agent on demand for all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and specifically including allocated costs of in house counsel), in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other documents, agreements and
certificates contemplated hereunder (whether or not the transactions
contemplated hereby or thereby shall be consummated).

 

Section 10.             Miscellaneous.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Amendment shall be governed
by, and construed in accordance with, the laws of the State of Colorado (other
than its conflicts of laws rules).

 

Signature page follows

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY, as Borrower

 

 

 

 

 

 

 

By:

/s/ Samuel S.M. Wai

 

 

Name:

Samuel S.M. Wai

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

COBANK, ACB, as Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Tousignant

 

 

Name:

Michael Tousignant

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Shaen R. Inglis

 

 

Name:

Shaen R. Inglis

 

 

Title:

AVP

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

U.S. AGBANK, FCB, as a Lender

 

 

 

 

 

 

 

By:

/s/ Travis W. Ball

 

 

Name:

Travis W. Ball

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of American Crystal Sugar
Company, a cooperative corporation formed under the laws of the State of
Minnesota (the “Borrower”), to CoBank, ACB, a federally chartered banking
organization, in its capacity as the Administrative Agent (as described in the
Credit Agreement defined in the foregoing Third Amendment to Amended and
Restated Credit Agreement (the “Third Amendment”; capitalized terms used herein
and not otherwise defined shall have the meanings given them in the Third
Amendment), pursuant to an Amended and Restated Guaranty dated as of July 30,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), hereby (i) acknowledges receipt of the Third Amendment;
(ii) consents to the terms and execution thereof; (iii) reaffirms all
obligations to the Administrative Agent and the Lenders pursuant to the terms of
the Guaranty; (iv) acknowledges that the Administrative Agent and the Lenders
may amend, restate, extend, renew or otherwise modify the Credit Agreement and
any indebtedness or agreement of the Borrower, or enter into any agreement or
extend additional or other credit accommodations, without notifying or obtaining
the consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty; and (v) absolutely and unconditionally releases
and forever discharges the Administrative Agent and the other Lender Parties,
and any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former Directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
undersigned has had, now has or has made claim to have against any such Person
for or by reason of any act, omission, matter, cause or thing whatsoever
occurring or arising prior to the date of the Third Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown

 

 

 

SIDNEY SUGARS INCORPORATED

 

 

 

 

 

 

 

 

 

By:

/s/ Samuel S.M. Wai

 

 

Name:

Samuel S.M. Wai

 

 

Title:

Treasurer

 

Signature Page to Acknowledgment and Agreement of Guarantor

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COMMITMENTS AND ADDRESSES

 

Name

 

Commitment Amounts

 

Notice Address

 

 

 

 

 

CoBank, ACB, as Administrative Agent

 

N/A

 

5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Jacquie Fredericks
Phone: (303) 694-5833
Facsimile: (303) 796-1456
E-mail: jfreder@cobank.com

 

 

 

 

 

CoBank, ACB, as a Lender

 

Revolving Credit Facility Commitment: $219,500,000
Term Commitment: $21,293,401.98
Term Revolving Commitment: $40,000,000
Revolving Letter of Credit Commitment: $54,304,163.06

 

5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Jacquie Fredericks
Phone: (303) 694-5833
Facsimile: (303) 796-1456
E-mail: jfreder@cobank.com

 

 

 

 

 

U.S. AgBank, FCB, as a Lender by assignment pursuant to an Assignment and
Assumption

 

Revolving Credit Facility Commitment: $47,000,000
Term Commitment: $0
Term Revolving Commitment: $10,000,000
Revolving Letter of Credit Commitment: $6,545,036.93

 

245 N. Waco
Wichita, KS 67202
Attention:  Travis W. Ball
Phone:  (316) 266-5448
Facsimile:  (316) 291-5011
E-mail:  travis.ball@usagbank.com

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Revolving Credit Facility Commitment: $31,000,000
Term Commitment: $0
Term Revolving Commitment: $0
Revolving Letter of Credit Commitment: $0

 

1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Portfolio Management Group
Phone: (212) 782-4206
Facsimile: (212) 782-6440



With a copy to:
Attention: Scott Ackerman, VP
601 Carlson Parkway, Suite 1275
Minnetonka, MN 55305
Phone: (952) 473-7894
Facsimile: (952) 473-5152
E-mail: sackerman@us.mufg.jp

 

 

 

 

 

Wells Fargo Bank, National Association

 

Revolving Credit Facility Commitment: $52,500,000
Term Commitment: $0
Term Revolving Commitment: $0
Revolving Letter of Credit Commitment: $0

 

1740 Broadway
Denver, CO 80274
Attention: Shaen R. Inglis
Phone: (312) 845-9833
Facsimile: (312) 845-4462
Email: shaen.inglis@wellsfargo.com

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

Exhibit C

 

PRICING GRID

 

Level Status

 

Capitalization Ratio

 

Base Rate
Margin

 

LIBOR Margin
and Letter of
Credit Fee
Margin

 

Unused
Commitment
Fee

 

I

 

< 40%

 

0.50

%

1.50

%

0.25

%

II

 

> 40% < 50%

 

0.625

%

1.625

%

0.30

%

III

 

> 50%

 

1.00

%

2.00

%

0.375

%

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

Exhibit O

 

FARM CREDIT PARTICIPANTS

 

Name

 

Participation Amounts

 

Notice Address

 

Voting Participant

 

 

 

 

 

 

 

AgCountry Farm Credit Services, FLCA

 

Revolving Credit Facility Participation:
$18,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$0

Revolving Letter of Credit Participation:
$5,336,397.89

 

David B. Rupp
AgCountry, FCS
1900 44th Street South
PO Box 6020
Fargo, ND 58103

 

Business Phone: 701-499-2559
Business Fax: 877-811-4074



EMail: dave.rupp@agcountry.com

 

Yes

 

 

 

 

 

 

 

AgFirst Farm Credit Bank

 

Revolving Credit Facility Participation:
$41,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$8,000,000

Revolving Letter of Credit Participation:
$0

 

John Burnside
AgFirst Farm Credit Bank
1401 Hampton Street
Columbia, SC 29201



Business Phone: 803-753-2221
Business Fax: 803-254-4219



EMail: jburnside-servicing@agfirst.com

 

Yes

 

 

 

 

 

 

 

Bank of North Dakota

 

Revolving Credit Facility Participation: $21,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$0

Revolving Letter of Credit Participation:
$0

 

Tom Redmann
Bank of North Dakota
700 E. Main Avenue
Bismarck, ND 58502-5509



Business Phone: 701-328-5671
Business Fax: 701-328-5731



EMail: tredmann@state.nd.us

 

Yes

 

Exhibit O - 3

--------------------------------------------------------------------------------


 

Farm Credit Bank of Texas

 

Revolving Credit Facility Participation:
$22,500,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$0

Revolving Letter of Credit Participation:
$0

 

Isaac E. Bennett
Farm Credit Bank of Texas
4801 Plaza on the Lake Drive
Austin, TX 78746



Business Phone: 512-465-0717
Business Fax: 512-465-1832



EMail: isaac.bennett@farmcreditbank.com

 

Yes

 

 

 

 

 

 

 

Farm Credit East, ACA, successor by merger to First Pioneer Farm Credit, ACA

 

Revolving Credit Facility Participation:
$0

Term Facility Participation:
$0

Term Revolving Facility Participation:
$8,000,000

Revolving Letter of Credit Participation:
$4,266,562.38

 

James Papai
Farm Credit East, ACA
240 South Road
Enfield, CT 06082



Business Phone: 860-741-4380 x261
Business Fax: 860-253-5565



EMail: james.papai@farmcrediteast.com

 

Yes

 

 

 

 

 

 

 

Farm Credit Services of America, FLCA

 

Revolving Credit Facility Participation:
$5,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$8,000,000

Revolving Letter of Credit Participation:
$4,438,130.33

 

Curt Brown
Farm Credit Services of America, FLCA
5015 South 118th Street
Omaha, NE 68137



Business Phone: 402-348-3668
Business Fax: 402-348-3324



EMail: brownc@fcsamerica.com

 

Yes

 

Exhibit O - 2

--------------------------------------------------------------------------------


 

Farm Credit Services of Mid-America, FLCA

 

Revolving Credit Facility Participation:
$25,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$0

Revolving Letter of Credit Participation:
$0

 

Ralph Bowman
Farm Credit Services of Mid-America, FLCA
1601 UPS Drive
Louisville, KY 40223



Business Phone: 502-420-3918
Business Fax: 502-420-3618



EMail: rbowman@e-farmcredit.com

 

Yes

 

 

 

 

 

 

 

Farm Credit West, PCA

 

Revolving Credit Facility Participation:
$15,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$0

Revolving Letter of Credit Participation:
$0

 

Ben Madonna
Farm Credit West, PCA
3010 W. Main Street
Visalia, CA 93291



Business Phone: 559-738-6174
Business Fax: 559-627-4728



EMail: ben.madonna@farmcreditwest.com

 

Yes

 

 

 

 

 

 

 

Northwest Farm Credit Services, FLCA

 

Revolving Credit Facility Participation:
$3,000,000

Term Facility Participation:
$0

Term Revolving Facility Participation:
$11,000,000

Revolving Letter of Credit Participation:
$15,205,663.01

 

Northwest Farm Credit Services, FLCA
1700 S. Assembly Street
Spokane, WA 99224



EMail: participations@farm-credit.com

 

Yes

 

Exhibit O - 3

--------------------------------------------------------------------------------


 

Exhibit P

 

FACILITY INCREASE NOTICE

 

[                          ,         ]

 

To: [                                    ]

[                                          ]

[                                          ]

Attention:  [                        ]

 

We refer to that certain Amended and Restated Credit Agreement dated as of
July 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among American Crystal Sugar
Company, a cooperative corporation formed under the laws of the State of
Minnesota (the “Borrower”), certain Lenders from time to time party thereto (the
“Lenders”) and CoBank, ACB, as Administrative Agent for the Lenders (the
“Administrative Agent”).  Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to Section 2.16(b) of the Credit Agreement, the Borrower has requested
an increase to the Commitment Amount of the                      Facility in the
amount of $                       (the “Accordion Increase”).  In connection
with such request, the Administrative Agent hereby confirms as follows:

 

1.             Accordion Increase Amount.  The Accordion Increase has been
[fully / partially] subscribed in the amount of $                  , thereby
increasing the Commitment Amount with respect to such Facility to
$                .

 

2.             Effective Date; Term.  The proposed effective date of the
Accordion Increase shall be                     ,           , and the Accordion
Increase shall expire on                 ,           .

 

3.             Fees.  The Borrower shall pay to the Administrative Agent all
fees specified in the Fee Letter of even date herewith.

 

4.             Implementation of Accordion Increase.  Upon receipt by the
Administrative Agent of the fees set forth in the Fee Letter, replacement Notes
for those Lenders requesting the same, and such other items as the
Administrative Agent may request, the Administrative Agent shall notify the
Borrower and each Lender with respect to such Facility, in writing, that the
Accordion Increase has become effective and shall further notify each such
Lender of (a) the amount of its Commitment with respect to such Facility and
(b) its Percentage of the Commitment Amount with respect to such Facility, each
after giving effect to such Accordion Increase, whereupon all outstanding
Advances under such Facility shall be adjusted among such Lenders to the extent
necessary so that all such Lenders participate in such outstanding Advances
ratably, on the basis of their respective Percentages of such Commitment Amount.

 

Exhibit P - 1

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit P - 2

--------------------------------------------------------------------------------


 

SCHEDULES

 

See attached.

 

--------------------------------------------------------------------------------